DETAILED ACTION
This action is responsive to amendment filed on March 8th, 2022. 
Claims 1~5, 7~12, and 14~22 are examined.
	The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 03/08/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patents 9,565,228, 10,225,307, and 11,044,293 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Response to Amendment
Claims 6 and 13 have been canceled. 
Claims 21 and 22 have been newly added.
Response to Arguments
Applicant's arguments filed 03/08/22 have been fully considered but they are not persuasive. 
In response to Applicant’s remarks (Pg. 6), that claims 6 and 13 are not rejected under 35 USC § 103, and would be allowable, if written in independent form, upon filing of a terminal disclaimer. Examiner respectfully points out that nowhere in the FAOM sent on 12/08/21 placed claims 6 and 13 as allowable subject matter as these claims have been rejected by the teaching of Zhang et al. (PGPUB 2014/0019633). Although the Examiner made a typographical error on Zhang’s publication number, the name of the reference cited in the FAOM and the publication number cited in the 892 form are correct. 
Furthermore, the prior art of Zhang taught content item is streamed and downloaded at a same level of video quality [¶44 where segment element 1 412 and segment element 2 412 indicate the same bitrate and/or bandwidth value (e.g. both 2,500 kbps); ¶27, if buffering is needed, after appropriate buffering to allow for network throughput variations, the streaming client 110 may continue to download subsequent segments while monitoring bandwidth fluctuations of the network]. Note: the streaming client 110 is streaming the content while buffering (downloading) the next segments listed in the MPD which may have variable or same bitrate and/or bandwidth values.
As such, the rejection is sustained below:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1~5, 7~12, and 14~19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bresser (U.S 2009/0006581) in view of Olsson et al. hereinafter Olsson (U.S 2010/0180044) and further in view of Zhang et al. hereinafter Zhang U.S (2014/0019633).
Regarding Claim 1,
Bresser taught a method comprising: 
receiving, by a first computing device, at a first time, and via streaming from a second computing device, a content item [¶24, content presented to user after request to receive the content]; 
receiving, via downloading from the second computing device, the content item [¶11, download the particular content while the streaming content is being received by the access device]; 
Bresser did not specifically teach determining, at a second time, that a quality of the streaming falls below a threshold quality; receiving based on the determining, the content item; and stopping, based on determining that a threshold amount of the content item has been downloaded, the streaming.
Olsson taught determining, at a second time, that a quality of the streaming falls below a threshold quality [¶46, requirements for alternative access technology to download may be based on different criteria such as e.g. available bandwidth or quality of the radio environment; ¶59, the second part will be downloaded using the same/different access technology (which is subjected to the criteria)]; receiving based on the determining, the content item [¶58, the second part will comprise the remaining content of the selected multimedia file]; and stopping, based on determining that a threshold amount of the content item has been downloaded, the streaming [¶62, when both bit streams have been received, the downloading procedure is terminated].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine, Olsson’s teaching of determining, at a second time, that a quality of the streaming falls below a threshold quality; receiving based on the determining, the content item; and stopping, based on determining that a threshold amount of the content item has been downloaded, the streaming with the teachings of Bresser, because the combination would provide better performance to the one or more networks used [Olsson: ¶47].
The comnbination of Bresser and Olsson did not specifically teach downloading… at a same level of video quality as the streaming at the first time, the content item. 
Zhang taught downloading… at a same level of video quality as the streaming at the first time, the content item [¶44, segments 1 and 2 are encoded with the same bitrates for downloading; ¶27, if buffering is needed, after appropriate buffering to allow for network throughput variations, the streaming client 110 may continue to download subsequent segments while monitoring bandwidth fluctuations of the network].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine, Zhang’s teaching of content item is streamed and downloaded at a same level of video quality with the teachings of Bresser and Olsson, because the combination would group consecutive segments with the same or similar bitrates and/or bandwidth which may compact the size of the MPD used to describe the media content [Zhang: ¶44].
Regarding Claim 2,
Bresser taught further comprising: outputting, for display, the content item [¶18; ¶19].
Regarding Claim 3,
Bresser taught wherein the streaming is via a communications link [¶18], and wherein the downloading is via the communications link [¶18], and Bresser in view of Olsson taught wherein the method further comprises: determining a usage of the communications link [¶46; ¶59]; and initiating, based on the determined usage, the downloading [¶58]. See motivation of claim 1 above.
Regarding Claim 4,
Bresser taught wherein the stopping comprises: stopping, during the downloading, the streaming; and continuing the downloading after stopping the streaming [¶11, downloads finishing first before streaming does suggests downloads are not interrupted in the background].
Regarding Claim 5,
Bresser in view of Olsson taught wherein the receiving via streaming comprises receiving a first portion of the content item; and wherein the receiving via downloading comprises receiving a second portion of the content item [¶59, first part is streamed while second part will be downloaded]. See motivation of claim 1 above.
Regarding Claim 7
Bresser taught further comprising: requesting, from the second computing device, the content item [¶18; ¶20].
Regarding Claims 8~12 and 14~19, the claims are similar in scope to claim(s) 1~5 and 7 and therefore, rejected under the same rationale.

Claims 20~22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bresser, Olsson, and Zhang in view of Oyman U.S (2015/0288530).
Regarding Claim 20,
Bresser, Olsson, and Zhang in view of Oyman taught wherein the sending via streaming comprises sending via multicast transmission; and wherein the sending via uploading comprises sending via unicast transmission (¶19, DASH content can be delivered using MBMS (multicast) then switch to HTTP-based delivery (unicast) method).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine, Oyman’s teaching of the sending via streaming comprises sending via multicast transmission; and wherein the sending via uploading comprises sending via unicast transmission with the teachings of Bresser, Olsson, and Zhang, because the combination would provide a better quality of experience for a user, with shorter startup delays and fewer rebuffering events [¶18].
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2443